DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 4 and 6 – 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 8, the prior art fails to disclose or make obvious the claimed combination including the following features:
Blattner (US 2011/026203 A1) teaches a method for packaging an item (#102) into a bag (#160) utilizing a vacuum chamber (#110,#130,#140) to evacuate the inside portion of the bag (see ¶ [0068]). However, Blattner does not specifically teach creating a nitrogen atmosphere inside of the bag after filling, and sealing the bag while maintaining said nitrogen atmosphere. Further, the apparatus of Blattner could not maintain an over-nitrogen atmosphere without ensuring the back-filling of air into the bag during sealing, as is required by independent claims 1 and 8.
Balga (US 2015/0210459 A1) teaches a device to seal a bag after said bag was evacuated (see Fig 1). Koke (US 2005/0178090 A1) teaches a vacuum packaging machine to seal product packages. However, none of Balga or Koke specifically teach creating a nitrogen atmosphere inside of the bag after filling, and sealing the bag while maintaining said nitrogen atmosphere.
Regarding claims 2-4, 6-7, and 9-11, they are allowed as depending from claims 1 and 8, identified as allowable (see above).
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731